Citation Nr: 0828791	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than December 
10, 2004, for an award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD, prior to January 3, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and G.L.




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  The Board notes that during the appeal 
process the claims folder was transferred to the St. Paul, 
Minnesota RO.  

In May 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.


FINDINGS OF FACT

1.  The first communication from the veteran seeking service 
connection for PTSD was received by VA on December 10, 2004 
and no prior document may be construed as an informal claim 
of entitlement to service connection for PTSD.

2.  Throughout the rating period on appeal, from December 10, 
2004 through January 2, 2007, the veteran's PTSD has been 
manifested by complaints of depression, intrusive memories, 
bitterness, unusual auditory experiences, impaired sleep 
(without medication), and irritability; objectively, 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency, with Global 
Assessment of Functioning scores indicating mild to moderate 
symptoms.  


CONCLUSIONS OF LAW

1.  An effective date earlier than December 10, 2004 is not 
warranted for the award of service connection for PTSD.  38 
U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.400 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD, from December 10, 2004 through 
January 2, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment and effective date as to his service-connected 
PTSD.  In this regard, because the October 2005 rating 
decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the effective date 
and disability rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment and 
effective date here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

Even though the May 2006 statement of the case (SOC) failed 
set forth the relevant diagnostic code, a January 2007 
supplement SOC, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating PTSD (38 C.F.R. 
§ 4.130, DC 9411), and included a description of the rating 
formulas for all possible schedular ratings under this 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 
evaluation that the RO had assigned.  The May 2006 SOC 
advised the veteran of the laws/regulations pertinent to the 
assignment of effective dates.  Supplemental SOCs 
readjudicated these matters and the veteran and his 
representative responded via argument and testimony presented 
at a Travel Board hearing.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating and an earlier effective 
date for the service-connected PTSD at issue.  The veteran 
has had ample opportunity to respond/supplement the record, 
and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues"). 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's and 
other lay statements in support of his claims, to include the 
veteran's testimony at a May 2008 Travel Board hearing.  In 
this regard, prior to the May 2008 Travel Board hearing, the 
veteran's representative indicated that the service 
organization had no additional comments to offer.  See also 
VCAA Notice Response from the veteran, dated in January 2007 
(noting that he had no additional information or evidence to 
give VA to substantiate his claim).  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

1.  Effective date claim

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The effective date of an evaluation 
and award of compensation on an original claim for 
compensation will be the day following separation from active 
duty service or the date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  It is the policy of VA to administer the law 
under a broad interpretation, consistent with the facts in 
each case, with all reasonable doubt to be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran contends that an effective date prior to December 
10, 2004 for the award of service connection is warranted 
because he saw a Veterans of Foreign Wars (VFW) employee 
about filing a claim for service connection for PTSD on June 
8, 2004.  (See e.g., Travel Board hearing transcript "Tr." 
at 8.)  The veteran reports that an application for service 
connection was completed at that time.  See also VA Form 9, 
Appeal to Board of Veterans' Appeals, received in July 2006.  
The veteran has also asserted that, upon returning in 
December 2004 to check with VFW regarding what he believed 
was a claim in progress, he was told that there had been an 
error and the application had not been filed with VA because 
it had been sitting in a VFW filing cabinet for the past 6 
months.  Id.  The veteran also reports that the VFW employee 
told him that the "award date" would be the date filed and 
not the date received.  Id.  The Board notes a statement 
dated in May 2008 by the VFW representative who conversed 
with the veteran in June 2004 generally confirms the 
veteran's contentions just set forth.

A review of the claims file reveals that a formal claim of 
service connection for PTSD was received by the Milwaukee RO 
on December 10, 2004.  The claims file does not contain any 
communication from the veteran or his representative that may 
reasonably be construed as a formal or informal claim of 
service connection for PTSD received prior to that date.  See 
38 C.F.R. §§ 3.151, 3.155.

As previously noted, the veteran indicated that he completed 
an application in June 2004 to obtain VA compensation 
benefits, which was submitted to a VFW employee.  While it 
may well be that the application would have been received by 
VA in June 2004 if not for the misplacement of the 
application by the VFW representative, the Board is precluded 
from awarding benefits where they are not allowed by statute.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (finding 
where a statute specifically provided an effective date as 
the date of application, an earlier effective date was not 
allowed under equitable estoppel because payment of 
government benefits must be authorized by statute).  Here, 
there is no statutory authority that would allow VA to grant 
the veteran an earlier effective date for the reason he has 
alleged.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) 
(rejecting appellant's argument that she was prevented from 
filing a timely claim because of advice from a local 
veterans' service office); see also Townsend v. Brown, 9 Vet. 
App. 258, 260 (1996) (finding that a Notice of Appeal to the 
Court was untimely and that it was irrelevant that the 
appellant had relied on advice from a local veterans service 
office regarding the time limit for filing a Notice of 
Appeal).  As a claim for VA compensation was not received by 
VA prior to December 10, 2004, the veteran is not entitled to 
receive benefits for PTSD back to June 2004 in the absence of 
receipt of such a claim.  The Board further notes that VFW is 
not affiliated with VA.

It is additionally noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization or evidence from a 
private physician or layman will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 
3.157 only apply once a formal claim for compensation or 
pension has been allowed or compensation disallowed because 
the disability is not compensable.  Here, the veteran's 
December 2004 claim was not pre-dated by an adjudication of 
the type cited in 38 C.F.R. § 3.157(b), and, as such, that 
regulation does not afford a basis for finding that a claim, 
be it formal or informal, of entitlement to service 
connection for PTSD was of record earlier than December 10, 
2004.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 
(1993).

In conclusion, the earliest date a communication of record 
was received by VA from the veteran expressing an intent to 
file a claim seeking service connection for PTSD is December 
10, 2004, which is the presently assigned effective date.  
The December 10, 2004, date of claim is the appropriate 
effective date here, because even if the date that the 
entitlement arose could be found to precede it, the latter of 
the two dates controls.  38 C.F.R. § 3.400.  

In sum, the evidence of record, viewed in conjunction with 
the pertinent laws and regulations, provide no basis for an 
award of service connection for PTSD prior to December 10, 
2004.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 

2.  Increased rating- PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as follows:

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id.

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected PTSD with 
secondary history of alcohol dependence in sustained full 
remission.  See October 2005 rating decision (granting 
service connection for such).  The Board also notes several 
VA records demonstrate an Axis I diagnosis of depressive 
disorder, not otherwise specified, which has not been 
service-connected.  See e.g., January 2006 medication 
management record.  However, in assessing the severity of the 
service-connected PTSD disability at issue, the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In the event that any nonservice-
connected symptoms have not been clinically dissociated from 
manifestations of his service-connected PTSD with secondary 
history of alcohol dependence in sustained full remission, VA 
must presume that all impairment shown is part and parcel of 
the service-connected disability.

As noted above, the October 2005 rating decision granted 
service connection for PTSD, and assigned a 30 percent 
initial rating, effective from December 10, 2004.  The Board 
also notes that a February 2007 rating decision increased the 
disability rating for the service-connected PTSD to 100 
percent, effective from January 3, 2007.  As the 100 percent 
schedular rating is effective from January 3, 2007, the Board 
will review the evidence prior to that date to see if a 
higher initial rating is warranted at any time during the 
period from December 10, 2004 through January 2, 2007.  

After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent initial evaluation in effect for the 
entirety of the rating period on appeal, from December 10, 
2004 through January 2, 2007, and that a higher rating is not 
warranted, as discussed below.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in September 
2005, the veteran's speech was clear and of normal rate, 
rhythm, and volume.  With regard to weekly or more frequent 
panic attacks, the September 2005 VA examination did not note 
any complaints of such attacks.  It was further noted by the 
September 2005 VA examiner that the veteran was pleasant and 
cooperative throughout the evaluation.  An October 2005 VA 
psychiatric evaluation noted that the veteran was casually 
dressed and had adequate grooming.  See also VA medication 
management records, dated in January 2006 and June 2006 
(noting adequate grooming and casual dress).

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  There was no 
indication of intellectual deficit upon VA examination in 
September 2005, which noted that the veteran's thinking 
appeared linear and logical.  See also October 2005 VA 
psychiatric evaluation and VA medication management records, 
dated in January 2006 and June 2006 (noting a linear, logical 
and/or goal-directed thought process).  Additionally, the 
September 2005 VA examiner noted that the veteran appeared 
fully oriented.  With respect to recall, the September 2005 
VA examiner indicated that the veteran's remote and recent 
memory seemed grossly intact.  An October 2005 VA psychiatric 
evaluation also revealed that the veteran's memory and 
concentration were grossly intact.  The record also fails to 
demonstrate impairment with regard to judgment for most of 
the rating period on appeal.  Indeed, the September 2005 VA 
examiner noted that the veteran's judgment and insight 
appeared intact.  See also January 2006 VA medication 
management record (noting that the veteran's judgment was 
fair and his insight was limited); but see November 2006 VA 
medication management record (noting poor judgment and 
intact).  Additionally, the record reflects that the veteran 
denied panic, obsessive-compulsive disorder, or mania at the 
September 2005 VA examination.  

The veteran also reported a history of homicidal ideation in 
the past, but not recently.  See September 2005 VA 
examination report.  The veteran denied suicidal ideation as 
noted in a June 2006 VA medication management record.  This 
June 2006 VA record also noted that the veteran denied 
thoughts of physically hurting his new supervisor, but he 
wished he could make her "mess up at work."  The November 
2006 VA medication management record noted no suicidal 
ideation with thoughts of hurting co-workers, but no plans or 
intent to follow through.  

Regarding occupational functioning, the September 2005 VA 
examination report reveals that the veteran developed a very 
substantial drug and alcohol habit after discharge from the 
military.  The veteran eventually went through a chemical 
dependency treatment in the 1980s.  He also obtained two 
bachelor's degrees and a Masters in Business Administration.  
The September 2005 VA examination report also reflects that 
the veteran has many jobs since completing chemical 
dependency treatment, mostly in the area of production 
control management.  See Work History of veteran, received in 
January 2007.  The September 2005 VA examination report also 
notes that the veteran recently obtained a job as a 
production manager and he noted that the job was "truly team 
oriented" and was "what he has been looking for."  While 
the record reflects that the veteran was discharged from 
employment in January 2007, the Board notes that his 
increased PTSD symptoms and loss of employment are 
contemplated by the 100 percent schedular rating effective 
January 3, 2007, the date following his last date of 
employment.  The Board finds that the evidence of record does 
not demonstrate that the veteran's PTSD symptomatology prior 
to January 3, 2007 has limited his employability to the 
extent that the next-higher 50 percent evaluation would be 
appropriate.  Indeed, although the veteran reported in the 
September 2005 VA examination that he had some conflicts with 
supervisors of previous jobs, the veteran reported that most 
of his jobs ended when the plants closed or downsized.  

The Board acknowledges that the veteran has had some 
difficulty in establishing effective social relationships.  
For example, the September 2005 VA examination report noted 
that the veteran has never married, but he does have an adult 
daughter that he talks to a few times per year.  The veteran 
stated that he has friends that live in one area of 
Minnesota, but since moving to another town he has not 
established friendships with other people and he generally 
does not go out and socialize.  However, the Board finds that 
the overall weight of the evidence fails to reveal social 
impairment of such severity as to allow for a finding that 
his disability picture is more analogous to the next-higher 
50 percent rating under Diagnostic Code 9411.  In this 
regard, the September 2005 VA examination report noted that 
the veteran reported being close with his brother and had 
conversations with his daughter.  The veteran also testified 
that despite never being married, he has or has had long-term 
relationships with men and persons who share his interest in 
motorcycles.  (See Tr. at 24-25.)  The record also reflects 
that the veteran rides his Harley with his cousin and planned 
a 2 week trip to the Canadian Rockies.  See June 2006 VA 
medication management record.

The Board acknowledges the veteran's complaints and findings 
of record indicating his PTSD symptoms of depression, 
intrusive memories, bitterness, unusual auditory experiences, 
impaired sleep (without medication), and irritability.  The 
Board finds that the above symptoms have been appropriately 
reflected in the 30 percent evaluation currently in effect 
throughout the rating period on appeal prior to January 3, 
2007.  Based on all of the foregoing, the veteran's PTSD 
symptoms have not led to a degree of social and occupational 
impairment commensurate with the next-higher 50 percent 
evaluation under the general rating schedule for mental 
disorders.  

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation prior to 
January 3, 2007, the Board has considered a GAF score of 60 
indicated upon VA examination conducted in September 2005.  
The record also reflects GAF scores from 60 to 70 recoded 
throughout 2005 and 2006.  As described above, a GAF score of 
51 to 60 indicates the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning while a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
The Board finds that the PTSD symptoms demonstrated in the 
record are consistent with the assigned GAF scores ranging 
from 60 to 70.  See September 2005 VA examination report 
(noting that the veteran was happy with his employment 
because it was team oriented); see also June 2006 VA 
medication management record (noting a good annual review, 
but a stressful situation at work because of a new 
supervisor).  Based on a review of the competent clinical 
evidence of record, the Board finds that the GAF scores of 60 
to 70, to include a GAF score of 60 assigned upon VA 
examination in September 2005, to be probative and highly 
consistent with competent clinical evidence of record 
providing an overall picture of the veteran's PTSD 
disability.

In conclusion, the Board finds that the veteran's initial 30 
percent disability rating for PTSD, for the period from 
December 10, 2004 through January 2, 2007, is appropriate 
over the entirety of the rating period on appeal and staged 
ratings are not warranted.  See Fenderson, 12 Vet. App. at 
119.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence prior to January 3, 2007 does not 
reflect that the disability at issue causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral for the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

An effective date prior to December 10, 2004 for the grant of 
service connection for PTSD is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD, prior to January 3, 2007, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


